DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 62/927,089 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the at least one screw" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of Saether et al. 2018/0230745.
Regarding claim 1, Martinsen discloses a container deposit return system (reverse vending machine 1) having: - a housing (frame of machine 1); - a crushing assembly (first crushing device, 9, second crushing device 11 of system 7) positioned within the housing, the crushing assembly having a first crushing wall (55+11+15 and 55+9+13 of FIG 2) and a second crushing wall spaced apart from the first crushing wall defining a crush cavity, and, a crushing wall movement assembly structurally configured to move the first crushing wall relative to the second crushing wall to direct the first crushing wall toward and away from the second crushing wall, to, in turn, crush a container positioned within the crush cavity [45] [55] [FIG 2]; - a control system (control unit), the control system having at least one imaging sensor, the imaging sensor(barcode reader, camera) configured to record an image the container before crushing [49].
However Martinsen does not explicitly disclose recording an image after crushing. Saether discloses - a control system (control system), the control system having at least one imaging sensor (detector 14, sensor monitoring device 30, the imaging sensor configured to record an image the container before crushing and after crushing [37-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen in view of Saether as Saether discloses methods to avoid fraudulent activities.
 Regarding claim 2,
Regarding claim 3, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses the first crushing wall further includes an inner side having a centering surface which is structurally configured to center the can thereon [FIG 2] [47-48].
Regarding claim 4, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses the centering surface further includes a central region, a first side incline positioned to one side of the central region and a second side incline positioned to a second side of the central region, the first and second inclined portions extending away from the central region and also toward the second crushing wall [47-48] [55] [FIG 2].
Regarding claim 6, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses the crush cavity is defined by the first crushing wall and the second crushing wall, a first side containing wall and a second side containing wall positioned opposite the first side containing wall, the first side and second side containing walls spanning between the first crushing wall and the second crushing wall, a top wall assembly movable from a first open position to a second closed position, and a bottom wall movable from a first retain position to a second disposal position [47-48] [FIG 2].
Regarding claim 7, Martinsen in view of Saether discloses all of the limitations of claim 1. Saether further discloses imaging sensor is configured to record an image of the crushing cavity before and after crushing a can while the top wall assembly remains in a second closed position and the bottom wall remains in a first retain position [36-44].
Regarding claim 8, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses n the crushing wall movement assembly comprises a linear 
Regarding claim 10, there is lack of antecedent basis, please see above for 112 (b) rejection. 
Regarding claim, 11, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses at least one of the first crushing wall and the second crushing wall includes an inclined lip at the lower end thereof [FIG 2-5b].
Regarding claim 12, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses the housing further comprises a frame having a base and a back wall upstanding from the base; and a cover, the cover having a top, a front, a first side and a second side, wherein the frame and the cover cooperatively define an inner cavity, with the crushing assembly being positioned therein, and wherein the top of the cover includes an access opening providing access to the crush cavity [FIG 1-2].
Regarding claim 13, Martinsen in view of Saether discloses all of the limitations of claim 1. Martinsen further discloses comprising a housing mount system (frame of system 1) [FIG 1] [51].
Regarding claim 16, Martinsen in view of Saether discloses all of the limitations of claim 1. Saether further discloses  method of refunding a deposit on a container comprising the steps of: - providing a container deposit return system of claim 1; - establishing communication between a server and the can deposit return system; - receiving at the server an identification of the type of a container introduced into the container deposit return system; - receiving at the server an image of a container before crushing and an image of the container after 
- refunding the deposit on the container if the step of determining determines a match (the limitation “if the steps of determines is a conditional statement and is not positively recited. The Examiner suggests to change if to when to positively recite the claim limitation).
Regarding claim 17, Martinsen in view of Saether discloses all of the limitations of claim 16. Saether further discloses  - transmitting to the container deposit return system the identifications of acceptable ones of a type of container [36-43] [46-51] [50]
Regarding claim 18, Martinsen in view of Saether discloses all of the limitations of claim 1. Saether further discloses providing a container deposit return system of claim 1;- placing the control system into communication with a server;- introducing a container into the crush cavity of the container deposit return system;- taking a first image of the container within the crush cavity prior to crushing of the container;- taking a second image of the container within the crush cavity after crushing of the container;- transmitting the first image and the second image to the server; and- removing the container from the crush cavity  [36-43] [46-51] [50]
Regarding claim 19
Regarding claim 20, Martinsen in view of Saether discloses all of the limitations of claim 18. Saether further discloses locking the crush cavity after the step of introducing and prior to the step of taking the first image [36-43] [46-51] [50].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Saether et al. 2018/0230745, as applied to claims1-4, 6-8, 10-13, 16-20 above, and in further view of Torres-Muniz et al. 9,272,842. 

Regarding claim 5, Martinsen in view of Saether discloses all of the limitations of claim 1. However, Martinsen and Saether fails to explicitly disclose a puncture assembly, comprising a plurality of pins extendable through a plurality of openings in the second crushing wall and a biasing member biasing the pins relative to the second crushing wall, whereupon overcoming the biasing member, the plurality of pins extend through the plurality of openings. Torres- Muniz discloses a puncture assembly, comprising a plurality of pins extendable through a plurality of openings in the second crushing wall and a biasing member biasing the pins relative to the second crushing wall, whereupon overcoming the biasing member, the plurality of pins extend through the plurality of openings [col. 2, l. 60-64] [FIG 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Saether in view of Torres-Muniz as it is well known in the art to puncture cans for compacting.


Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Saether et al. 2018/0230745, as applied to claims1-4, 6-8, 10-13, 16-20 above, and in further view of Truesdale 2011/0186023.

Regarding claim 9, Martinsen in view of Saether discloses all of the limitations of claim 1. However, Martinsen and Saether fails to explicitly disclose the at least one lead screw assembly further includes a lead screw having a first end and a second end, with the first end being rotatably coupled to the motor, and rotatably coupled to one of the frame and the second crushing wall, and a second end, and with a lead nut fixedly coupled to the first crushing wall with the lead screw extending through the lead nut, whereupon rotation of the lead screw, the lead screw interfaces with the lead nut to translate the first crushing wall one of toward and away from the second crushing wall.
Truesdale discloses the at least one lead screw assembly further includes a lead screw having a first end and a second end, with the first end being rotatably coupled to the motor, and rotatably coupled to one of the frame and the second crushing wall, and a second end, and with a lead nut fixedly coupled to the first crushing wall with the lead screw extending through the lead nut, whereupon rotation of the lead screw, the lead screw interfaces with the lead nut to translate the first crushing wall one of toward and away from the second crushing wall [3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Saether in view of Truesdale as Treusdale is analogous art that further discloses, “…significant advantage in providing the environmentally aware user of the container with an incentive for crushing the container prior to disposal.  Further, it would be an advantage if that incentive was a reward delivered if and when the container had been crushed toward its smallest volume.  Preferably, this would allow the container to be disposed of in a suitable manner.” [4]

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen 2019/0374977 in view of  Saether et al. 2018/0230745, as applied to claims1-4, 6-8, 10-13, 16-20 above, and in further view of DeWoolfson 4,345,679.

Regarding claim 14, Martinsen in view of Saether discloses all of the limitations of claim 13. However, Martinsen and Saether fails to explicitly disclose a floor stand having a receiving platform, and a plurality of legs depending therefrom, collectively defining a lower cavity configured to receive a recycling tote.
DeWoolfson discloses a floor stand having a receiving platform, and a plurality of legs depending therefrom, collectively defining a lower cavity configured to receive a recycling tote (hopper 72) [FIG 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martinsen and Saether in view of DeWoolfson as DeWoolfson is analogous art  and it is notoriously old and well known in the art to have collecting totes for recycling machines.
Regarding claim 15, Martinsen in view of Saether and DeWoolfson discloses all of the limitations of claim 13. DeWoolfson further discloses e housing mount system further 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ASIFA HABIB/Examiner, Art Unit 2887               

/THIEN M LE/Primary Examiner, Art Unit 2887